     Case 2:20-cv-01690-DSF-PJW Document 14 Filed 05/26/20 Page 1 of 2 Page ID #:41



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     VICTOR A. RODGERS
      California Bar No. 101281
6     Assistant United States Attorney
      Asset Forfeiture Section
7          Federal Courthouse, 14th Floor
           312 North Spring Street
8          Los Angeles, California 90012
           Telephone: (213) 894-2569
9          Facsimile: (213) 894-0142
           E-mail: Victor.Rodgers@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                             UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                   WESTERN DIVISION

15    UNITED STATES OF AMERICA,                Case No. 2:20−cv−01690-DSF(PJWx)

16               Plaintiff,                    PLAINTIFF’S APPLICATION FOR
                                               DEFAULT BY CLERK AGAINST THE
17                     v.                      INTERESTS OF ALL POTENTIAL
                                               CLAIMANTS EXCEPT MATTHEW THOMAS
18    $2,318,800.00 IN U.S. CURRENCY           BEAVER; DECLARATION OF VICTOR A.
      SEIZED FROM TWO SAFE DEPOSIT             RODGERS
19    BOXES AND $210,050.00 IN U.S.
      CURRENCY,
20
                 Defendants.
21

22
            Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure,
23
      plaintiff United States of America (“plaintiff” or “the government”),
24
      by and through its attorneys, hereby respectfully applies for entry
25
      of default by the Clerk against the interests of all potential
26
      claimants except Matthew Thomas Beaver as to the defendants
27
      $2,318,800.00 In U.S. Currency Seized From Two Safe Deposit Boxes and
28
     Case 2:20-cv-01690-DSF-PJW Document 14 Filed 05/26/20 Page 2 of 2 Page ID #:42



1     $210,050.00 In U.S. Currency.       This application is based on the

2     accompanying declaration of Victor A. Rodgers, the exhibits thereto,

3     and the pleadings and files in this case.

4           Accordingly, the government respectfully requests that the Clerk

5     enter a default against the interests of all potential claimants

6     except Matthew Thomas Beaver as to the defendants $2,318,800.00 In

7     U.S. Currency Seized From Two Safe Deposit Boxes and $210,050.00 In

8     U.S. Currency.

9     Dated: May 26, 2020                Respectfully submitted,

10                                       NICOLA T. HANNA
                                         United States Attorney
11                                       BRANDON D. FOX
                                         Assistant United States Attorney
12                                       Chief, Criminal Division
                                         STEVEN R. WELK
13                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Section
14
                                         /s/ Victor A. Rodgers____________
15                                       VICTOR A. RODGERS
                                         Assistant United States Attorney
16                                       Asset Forfeiture Section
17                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28

                                               2
